PER CURIAM.
By petition to superintend and revise, the petitioner, a bankrupt, complains of an order oE the District Court ratifying and confirming the action of the referee in finding petitioner guilty of a contempt of court in failing to obey an order of the referee requiring the petitioner to turn over to his trustee in bankruptcy United States Liberty Bonds of the face value of $4,500, and adjudging that petitioner be committed to jail for such contempt.
The court’s order is complained of on the ground that there was an absence of evidence to support its finding that at the time the referee’s order was made, and at the time it was served on the petitioner, the bonds mentioned (which were found to be assets of the bankrupt’s estate) were in liis possession or under his control, and that he was able to turn the same over to his trustee. We are of opinion that the ground relied on is untenable, that evidence adduced, as disclosed by the record, was such as warranted the finding made by the court, and that the record does not show that the court erred in making the order complained of.
The petition is denied.